Citation Nr: 1213529	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, with associated erectile dysfunction (ED) and dermopathy.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from October 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the substantive appeal forwarded with these claims, the Veteran has requested a Travel Board Hearing before a Veterans Law Judge.  In the informal hearing presentation, dated in April 2012, the Veteran's representative has noted this fact and has specifically requested that the claim be remanded so that a Travel Board hearing can be afforded for all claims on appeal. 

Under 38 C.F.R. §20.703, a Veteran may request a hearing before the Board when submitting the substantive appeal (VA Form 9) or any time thereafter, subject to the restrictions in 38 C.F.R. §20.1304.  See 38 C.F.R. §20.703 (2011).  In this case, the Veteran has set forth a request for a Travel Board in his VA Form 9 and, as noted above, has had a hearing request specifically forwarded by his representative.  Accordingly, in the effort to ensure the Veteran has the opportunity to present evidence before a Veterans Law Judge, the case will be remanded so that a Travel Board hearing may be scheduled.  





Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the earliest possible convenience.  Ensure that the Veteran is notified at his current and correct address of the date, time and place of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


